Title: Thomas Jefferson to Thomas Ladd, 11 June 1810
From: Jefferson, Thomas
To: Ladd, Thomas


            
              Sir
               
                     Monticello 
                      
                        May 
                           June 11. 10.
            
            
		    I learn from mr Thweatt that in the settlement of the accounts in the case of Skelton’s v. Wayles’s representatives, some doubt has arisen whether a sum of £210, the price of three negroes which I purchased of John Fleming’s estate, has not been erroneously stated by me to be still in my hands, as mr W. Fleming, the surviving exr of John Fleming, supposes it to have been paid. my
			 statement however is correct, and the money is still in my hands, & to be accounted for to the representatives either of mr Wayles or Bathurst Skelton. the facts are thus. at a sale of the estate of John Fleming 
                  Jan. 21. 1773 I became the purchaser of those negroes for the sum stated. what, or whether any thing, past on the subject between the exrs of J. F. & myself, I have no recollection, nor any written 
                     notes in document.  
			 
			 I find however, in my pocket memorandum
			 book,
			 & under that date, these words entered in it on the spot. 1773. Jan. 21—‘bot Ursula, & her sons George & Bagwell of Fleming’s estate for £210. 12 months credit.’  the purchase
			 therefore seems to have been made on my own personal account, & became due Jan. 21. 1774. being then exr of both mr Wayles & B. Skelton, & John Fleming a debtor to both my testators, I presume I have remained free to place that sum to the credit of either account. the troubles which immediately came on, & my constant abstraction in
			 public service, till lately has prevented my ever attending to the subject except transiently in the year 1801. when I was called upon to answer the bill of Bathurst Skelton’s representatives. fixed then & entirely absorbed in public duties at Washington, distant from my papers and particularly not having with me the pocket Memm book of 1773. I stated this sum as a credit to the estate of B. Skelton, not recollecting at the moment that it remained an article in my private & personal account with J. F.’s exrs, & that it’s application should be reserved & governed by the 
                  issue settlement of the accounts of those estates. but I concieve, notwithstanding this kind of interlocutory proposition, that it is still within my own power until finally acted on, and that I may be permitted at any time, while the proceedings are still merely provisional, to amend my answer or the papers it refers to. under this persuasion I ask permission to amend the account rendered at the time of my answer; by striking this article out of it, & reserving it for a credit in the account of John Fleming with my other testator mr Wayles. with this view I inclose you an amended statement of my account as exr of B. Skelton, in the form in which I wish it to stand as referred to in my answer; and that the one hastily drawn & given in with the answer may be considered as null. 
		   I salute you with entire esteem & respect.
            
              Th:
              Jefferson
          